Title: To Benjamin Franklin from Robert Morris, 4 December 1781
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance 4th. Decemr. 1781.
I observe that in your Letter of the twelfth of September you say you beleive those Bills of Mr. Ross’s must go back protested. This I am convinced proceeds from a Mistake with respect to that Transaction. It is true that the Resolution for delivering those Bills to Mr. Ross was passed in June, but the Bills had been drawn long previous to that Date, and were part of those which I presume [you] to have been regularly advised of. At any Rate they are included in the State I have made and enclosed in my Letter of the twenty seventh of last Month, and therefore as you will I think see your Way clearly thro all which are contained in that State, I will hope that those of Mr. Ross’s will be paid. You will perceive by my Letter to Mr. Grand that I am making him another Payment as also to Mr. Bingham. Both of them are greatly in Advance for the United States and Justice requires that their Situation be alleviated. The Sum directed to be paid on Account of Mr. Holker is in Part of Cloathing purchased here for our Troops Thanks to the bad Management in Holland.
With Sincere Esteem & Respect I am Sir your most obedient & humble Servant
Robt Morris
His Excellency Benj Franklin
